J-S13030-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

MICHELLE A. HARDY

                            Appellant                 No. 2704 EDA 2016


                   Appeal from the PCRA Order July 19, 2016
                In the Court of Common Pleas of Chester County
              Criminal Division at No(s): CP-15-CR-0002199-1998
                            CP-15-CR-0002828-2015


BEFORE: BENDER, P.J.E., LAZARUS, J., and FITZGERALD, J.*

JUDGMENT ORDER BY LAZARUS, J.:                         FILED APRIL 27, 2017

        Michelle Hardy appeals from the order, entered in the Court of

Common Pleas of Chester County, denying her petition filed under the Post

Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-46, (“PCRA”). We affirm.

        On November 20, 2015, Hardy entered a negotiated guilty plea to one

count of harassment, 18 Pa.C.S.A. § 2709(a)(4), at docket number CP-15-

CR-0002828-2015. The court sentenced Hardy to one to nine months’

incarceration, with credit for time served.     The court immediately paroled

Hardy, and on December 7, 2015, she submitted a pro se filing and, after

consultation with the public defender representing her, clarified that she

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S13030-17



intended to file a PCRA petition.         The court appointed counsel, who

subsequently sought to withdraw.       The court denied counsel’s request to

withdraw on May 12, 2016, and held a hearing on July 18, 2016. Following

the PCRA hearing, on July 19, 2016, the court denied Hardy’s PCRA petition.

Hardy filed a timely notice of appeal, and the PCRA court ordered counsel to

file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b).     On August 31, 2016, PCRA counsel filed a second

petition to withdraw, which was denied, and counsel thereafter filed a Rule

1925(b) statement. On appeal, Hardy raises two issues:

          1. Trial counsel failed to investigate and utilize statements of
             potential witnesses whose testimony would have benefited
             [Hardy];

          2. Whether [Hardy] was prevented from making informed,
             intelligent decisions about her case because of the
             medication she was taking at the time she entered her
             plea.

Appellant’s Brief, at 3.

      “[T]o be eligible for relief under the PCRA, the petitioner must be

currently serving a sentence of imprisonment, probation or parole for the

crime.”   Commonwealth v. Hart, 911 A.2d 939, 942 (Pa. Super. 2006),

citing 42 Pa.C.S.A. § 9543(a)(1)(i) (emphasis added).         “As soon as his

sentence is completed, the petitioner becomes ineligible for relief, regardless

of whether he was serving his sentence when he filed the petition.” Hart,

911 A.2d at 942.      Here, the maximum sentence for Hardy’s harassment




                                      -2-
J-S13030-17



conviction expired on July 6, 2016. Thus, she is no longer subject to any

form of punishment for the underlying offense.

       In addition, this Court has held that the PCRA precludes relief for those

petitioners    whose      sentences     have     expired,   regardless   of   ongoing

consequences for other offenses.           See Commonwealth v. Ahlborn, 699

A.2d 718 (Pa. 1997); see also Commonwealth v. Hayes, 596 A.2d 195

(Pa. Super. 1991) (en banc)          (“Since the legislature rewrote the eligibility

requirements, our examination of the specific language, in particular the

inclusion of the adverb `currently’              leads to the conclusion that the

legislature intended to limit post conviction relief under the PCRA to

individuals who . . . are serving a sentence of imprisonment, probation or

parole for a conviction, regardless of the collateral criminal consequences

from the conviction.”) (emphasis added); see also Commonwealth v.

Fisher, 703 A.2d 714, 716 (Pa. Super. 1997). Hardy is no longer in custody

or on probation or parole for the conviction challenged in her petition.

Therefore, she is not eligible for PCRA relief.

       Order affirmed.1

____________________________________________


1
   We note that the caption reflects two docket numbers, No. 15-CR-
0002828-2015, which pertains to the harassment conviction before us, and
No. 15-CR-0002199-1998, a prior case wherein Hardy was convicted of
killing her ex-boyfriend. Out of an abundance of caution, the PCRA court
included both docket numbers. However, in all of her filings, pro se and
counseled, as well as her appellate brief and arguments, Hardy refers only to
the docket number and issues pertaining to the harassment case.



                                           -3-
J-S13030-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/27/2017




                          -4-